** Summary ** DUAL OFFICE HOLDING PROHIBITED A person may not serve concurrently as a member of a school district board of education and as a member of the Teachers' Retirement System Board of Trustees. The Attorney General has considered your opinion request wherein you ask the following question: "May a person serve concurrently as a member of a school district board of education and as a member of the Teachers' Retirement System Board of Trustees?" Title 51 O.S. 6 [51-6] (1971) provides as follows: "Except as may be otherwise provided, no person holding an office under the laws of the State and no deputy of any officer so holding in the office, shall, during his term of office hold any other office or be the deputy of any officer holding any office, under the laws of the State. . ." This office has consistently held that a member of a school board of education in the State of Oklahoma is a public officer under the laws of the State, Attorney General Opinion No. 68-150 (March 21, 1968). Therefore, the question herein being whether or not the position of a member of the Teachers' Retirement System Board of Trustees is that of a public officer.  Title 70 O.S. 17-106 [70-17-106] (1971) provides for the establishment of a board of trustees to be responsible for the proper operation and general administration of the School Teachers' Retirement System of Oklahoma as set out in 70 O.S. 17-101 [70-17-101] (1971) et seq. The Trustee member is appointed by the Governor of the State of Oklahoma and such appointment is approved by the Senate for terms ranging from one year to four years in duration. This Board of Trustees is a creature of the Legislature and not of the Oklahoma Constitution; but the provisions of such statutory language indicate clearly that such a trustee so appointed by the Governor would be considered to be a public officer of the State of Oklahoma, and as such, could not both serve concurrently as a Trustee member and as a member of a school district board of education. Therefore, it is the opinion of the Attorney General that your question be answered as follows: A person may not serve concurrently as a member of a school district board of education and as a member of the Teachers' Retirement System Board of Trustees.  (Larry L. French) ** SEE: OPINION NO. 77-154 (1977) ** ** SEE: OPINION NO. 79-041 (1997) **